Title: To James Madison from James Monroe, 30 November 1794
From: Monroe, James
To: Madison, James


Dear Sir
Paris Novr. 30th. 1794.
By not hearing from you before this I conclude I shall not untill after you shall have commenc’d the session in Phila. Indeed I calculate upon hearing at the same time from Mr. Jefferson and Mr. Jones, for surely they will not decline writing by you to be forwarded thence with your communications. I therefore wait the lapse of sufficient time to bring yr. letters here with that kind of patience which arises from a conviction I shall not get them sooner. You will I presume be able at the same time to give me a good idea of the prospect before you, and which I conclude has become more decisively settled, in regard to the European powers, than when I left you: for surely the publick mind has before this expressed itself, in this respect, with such a degree of force, as to have left no alternative to the representative.
I gave you in my last, wh. contained several sheets, a detail of the incidents up to that date, with respect to the general state of affrs. here as well as of those which more particularly regarded myself. The interval between that & the present time, presents to view a series of events favorable to France, both in her internal & external operations. The fall of Robertspiere bequeathed to the convention the remnant of a controversy, whose fortune seemed to be marked by that event. The issue at stake with him was, whether the party of the mountain and which was in truth always the minority in the convention, or in other words the Jacobins whose principal members consisted of that party, connected with the military force & commune of the city (who were likewise all of that society) shod. by means of terror, for as they had the force of the city in their hands they could at pleasure & legally put it in motion, or the majority in the convention shod. govern France. His fate settled the point: in that respect, but yet it did not give entire repose to the country. As only the principal members of the party were cut off it was natural that those who were left shod. still be disquieted; it was likewise natural that many of those in the preponderating party, should be well disposed in gratification of private revenge, to pursue the advantage they had gained and endeavor to exterpate all their enemies. I am happy however to assure you, that no event has taken place which in any respect discredits the councils of the country: on the contrary I infer from what has passed the happiest result for the future. The mountain party in convention & more especially in the Jacobin society have done much to provoke the indignation of the convention, but the indignation of the publick mind has constantly preceded that of that body, if indeed it can be said to have shewn any. It has in no instance taken any step which was not previously marked out & called for by the publick voice. In the extremities of this society, which was exciting by all kind of practices, commotions thro’ the country, it at length yeilded to solicitations from many quarters to shut its door in Paris; and to similar solicitations & denunciations from every quarter, it has likewise yeilded, after solemn discussion, & in the most formal manner, one of its members, to trial before the revolutionary tribunal; one Carrere a man infamous for every possible vice & enormity and which were perpetrated in his mission to Nantes.
There was a strong disposition in the preponderating party not to proceed to this extremity agnst the Jacobins of Paris, from the apprehension it might be deemed an incroachment upon the essential rights of men, establishing in that respect a dangerous precedent, but as it was in truth in a state of rebellion agnst the convention, and it was manifest that if it prevailed the representative body would be annihilated, and complete disorder insue, there seemed to be a necessity for that body to adopt a remedy commensurate with the evil. None would be so but that of shutting up their door and which was accordingly done, and since which things have remained in a state of tranquility.
Whether any other members of the late dominant party will be executed for I take it for granted Carrere will be is in my opinion doubtful. If any have committed enormities in their missions thro’ the country like him they certainly ought to be. There was obviously a belief existing generally upon my arrival, that some of the old committee of p: safety merited the fate of Robertspiere, but it was equally obvious that a majority were of opinion it were best to cultivate the esteem of the world, by sheathing the sword of justice & suffering even villains to escape. I was therefore persuaded it would be practicable to suspend the guillotin at that point, yeilding to it only such men as Carrere, and whose punishment would tend to retrieve the injurd fame of France, and form a bright ornament in the character of the present party; and subsequent events have convinc’d me that this was then practicable: perhaps it is still so: hut the members of the late dominant party have lately committed several capital blunders, and put in hazard their own safety when it might otherwise have been avoided. It was certain that the safety of these members depended upon the magnanimity, the benevolence and the patriotism of the majority of the present reigning party. To these virtues therefore shod. the appl. have been made, nor shod. any step have been taken to diminish the effect. The contrary however has been the case in many respects, for it is well known that some of these members & particularly Billaud Varrennes were active in stirring up the Jacobins agnst the Convention, this member having in pointed terms denounc’d the reigning party not many days before the hall was shut up, to the society. Barrere likewise presented himself forward a few days after that event, in a manner to excite the disgust of that party by seconding a motion for breaking up the Convention & putting the constitution into motion, a measure he was formerly opposed to, and perhaps would not now have thought of had the Jacobins retained the ascendancy. At this too I was the more surprised because he was noted for dexterity upon all previous occasions, in the vicisitudes of the several proceeding parties, and had likewise observed his usual circumspection in other respects since the fall of Robertspiere. These members have likewise erred in the countenance they have given to Carrere, for instead of drawing a line between themselves and him & yeilding him to the justice of their country, they appeared for sometime to consider his as a common cause, and acted accordingly. It is true in the close of the business, and when the appeal nominal, as yeas & naes were taken, of 500 members present 498 voted there was cause of accusation, & that he shod. be sent to the tribunal revolutionary & the other two were for his trial but hesitated on some collateral point.
Upon the whole however I am of opinion that as it respects the publick councils every thing bears the happiest aspect. There may yet be some irregularities, but not of the kind heretofore experienc’d. And with respect to the state of the war the prospect is still more brilliant. Mæstricht & Nimeughen have lately surrendered and opened the road directly for Holland, upon wh. the French troops are now pressing with an energy not to be resisted. The probability is they will take possession of it unless prevented by inundation, a resource not to be relied on in case the winter shod. be severe, and which will in any event ruin the country for many years to come. This must strike terror into Engld. & probably shake that govt. In Spn. their success has been equally great. The Sph. forces have been routed in several actions, many prisoners & posts taken, & in fact the prospect of atchieving in that quarter what they please. The present is certainly the moment for our govt. to act with energy. They shod. in my judgment put the British beyond the lakes & open the Missisippi & by so doing we shod. be courted into peace by those powers rather than threatened with war; and merely by negotiation we know we can do nothing, on the contrary we play the game that those powers wish us to play, for we give them time to try their fortune with France reserving to themselves the right of pressing us after that contest shall be over, let the issue be as it may, even in case they ⟨shod⟩ be, as they certainly will be defeated. If we took this step at this moment France would in my opinion not make peace without us, in case they considered it as war, but as they find that we stand well with France they wod. probably not consider it in that light. One other great advantage resulting from this measure is that it wod. be supported by the wishes of all America & take with it in particular the suffrage of the western people. This wod. terminate at once the discontents in that quarter: how much more wise & benevolent is that policy which points the force of the country against the invaders of the publick rights than that which turns it against the members of the society itself. I do not by this mean to intimate that the effort to crush the mov’ment at Fort Pitt was unwise—I think otherwise for the law must be supported, but I likewise think that if the one above suggested would produce the same effect in that respect, and a very salutary one in many others it ought to be adopted. Indeed I am persuaded it has been adopted, for many reports authorize a belief that Genl. Wayne has had a rencounter with the British & taken from them the post at the rapids of the Miamis.
You will readily conceive that the mission of Mr. Jay & his continuance in Engld. have greatly embarrass’d my movments here. It has been intimated in such manner as to inspire doubts that a mere reparation for injuries cod. not be the sole motive; and in proportion as those doubts have existed have they produc’d a repellant disposition towards me not from any real distrust in me, but from a distrust of the Ex: admn. I have done all in my power to remove it and hope I have now succeeded. But I trust he will not stay there the winter for by so doing he only gives the British time, which they want, & keeps alive the ill founded suspicion here.
You will hear with surprise that I have been favd. with a letter from Mr. Gardoqui and that the object was to get within the republick upon pretence of ill-health but in my judgment to begin a negotiation for peace. I laid his letters for I recd. two, before the committee intimating what I believed to be the object & avail’d myself of the opportunity to state our situation with Spn.; so that instead of bringing his wishes forward in a manner to create a belief we assisted Spn. in her efforts for peace, as was I presume intended by writing me on the subject, I took the opportunity of urging France to make no peace with her untill the Missisippi be opened, since in case we were involv’d in a war with her France wod. be forc’d to join, so that it were better compromise the whole at once. I am certain the incident has produc’d a good effect.
Soon after this it was intimated to me by the Committee of P. S. that they wanted to borrow some money of us. I then took occasion to state our situation with Engld. in like manner pressing them to make our dispute theirs—and whether we embarked in the war or not to aid our negotiation for the posts so as to have theirs & our dispute settled at the same time. I am convinc’d the communication has been useful.
I think it probable they will ask our aid in money—& I most sincerely wish we may give it. I shod. suppose we might lend 40. or 50. millions of livres, by the genl., the State govts. & individuals. If a loan of the latter kind was opened guarantied by the congress the whole wod. be loaned by foreigners if necessary and I am sure it wod. be paid by this govt. as they have great resources in national property.
I have nominated Mr. Skipwith as Consul for Paris. If appointed I shall want some one to supply his place. I leave this to yr.self in concert with Mr. R. to send the suitable person. First however I wish you to communicate to Colo. Burr that if Mr. Prevost will come it shall be for him. Mr. Purvyance is here in trade & declines the offer in case Mr. P. will not accept as in that case it wod. be offered. How wod. Mr. Dawson do if Prevost wod. not come. I fear he is distressed and as an old acquaintance having some claim on me & which I never wish to disappoint, I confess if he wod. be benefited by it which I doubt under any other alternative, I shod. be glad to serve him. But this is only for yr. consideration for I leave it to you as mentioned above in concert with Mr. R.
I feel extremely anxious to hear from you. My conduct here is by this time before you & the subject of criticism—and yr. measures are greatly interesting to me. I hope therefore soon to hear on these topics as well as whatever else you deem necessary to be notic’d.
We had in idea a loan here to be vested in America. I am satisfied it may be procured if desirable. Provided I established the fund in Hamburg for instance to the amt. of 5. or 10.000 £ sterg. to be securd by landed security such as the property purchased could you draw for it so as to answer the purpose? Where wod. you vest it? Answer me upon these points & in the interim I will endeavor in reply to assure you where the fund will be plac’d & to what amount. I really think it may be counted on. And in the interim if a most elegible contract offers itself you may draw on me to be paid in Hamburg at three months sight for three thousand pounds Sterg. in one two or three bills. I am sure I can borrow the money there of Van Stophort of the house of V. S. of Amsterdam; this gentn. lives here but cod. place the money there for me & I think wod. at a word.
I wrote you not long since by a Mr. Swan—his character is better known to me now than it then was. Be cautious of him & give the same hint to Mr. R. Majr. B. & other freds. to whom I wrote. This you may do without compromitting me except where perfectly safe.
There are many things here which I think wod. suit you. I beg you to give me a list of what you want, such as clocks carpets glas⟨s⟩ furniture table linnen &ca—they are cheaper infinitely than with you considering I have advantage of the exchge & you might pay the amt. to Mr. Jones. Tell Mr. R. I shall also be glad to serve him. I beg you to command me freely for I need not tell how happy it will make me to serve you. Ask Taylor if I shall send him a good watch.
Will you be so kind as obtain from Colo. Orr or if he has them not get him to bring them hereaft⟨er⟩ my patents for my western land consisting of 20.000 acres on Rock Castle & 5 or 6.000 beyond the Ohio & give to Mr. Jones. Captn. Fower acts for me. My other items you will recollect of Vermont & New Yk. Remember me affectionately to all friends of both houses, to Mr. Beckley—to Mr. Yard & Dr. Stevens & families. Tell them Mrs. M. & child are well & desire to be remembered. Very affecy. I am Dear Sir Yr. friend & servant
Jas. Monroe
Mr. Paine who is of my family desires to be remembered to you. He will be with you in the spring. Not being able to present Mr. Fauchets draft here for 3000 dolrs. on acct. of the depreciatn I shall return it to Mr. Randolph & subject it to Mr. Jones’s order. Will you attend to this.
